Citation Nr: 1216454	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee sprain.

2.  Entitlement to an initial compensable disability rating for left lateral collateral ligament strain, claimed as tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the RO granted entitlement to service connection for left lateral collateral ligament strain claimed as tendonitis of the left knee, and assigned a noncompensable disability rating as of December 10, 2002, the date of the Veteran's claim.

In April 2010, the RO granted entitlement to service connection for right knee sprain, claimed as a right knee condition, and previously denied as right retropatellar syndrome, tendonitis of the right knee, and assigned a 10 percent disability rating as of June 19, 2009, the date of the Veteran's claim. 

The Veteran testified before the undersigned at the RO (Travel Board hearing) in June 2011; a copy of the transcript has been associated with the claims file.

The issues of entitlement to service connection for bilateral ankle and back disabilities, as secondary to his service-connected knee disabilities, were raised at his hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 10 percent for right knee sprain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire appeals period, the Veteran's service-connected left lateral collateral ligament strain, claimed as tendonitis of the left knee, has been manifested by painful, limited range of motion of 0 to 120 degrees.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 percent for service-connected left lateral collateral ligament strain, claimed as tendonitis of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5099-5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544  (1993). 

In this case, the Board notes, at his hearing, the Veteran indicated that he felt his left knee disability warranted a 10 percent disability rating.  No other specific argument has been presented during the course of this appeal.  The Board is granting the precise relief requested by the Veteran, i.e., an increased 10 percent rating for a left knee disability throughout the entire appeals period.  Thus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and Regulations

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left knee disability is rated as noncompensable under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee.  According to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and '99.'  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).

Degenerative arthritis is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, , 25 Vet.App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not 'duplicative of or overlapping with the symptomatology' of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Background and Analysis

In a June 2009 VA examination of the left knee, the Veteran reported that he had pain in his left knee that had become progressively worse since service.  He indicated that he had giving way and stiffness, but no locking episodes or dislocations.  The Veteran had warmth, redness, swelling and tenderness of his left knee, and severe flare-ups that lasted for hours and occurred weekly.  The Veteran was able to stand up to one hours and was able to walk one to three miles.  The examiner noted that he had a normal gait.  Upon examination, the Veteran had tenderness, but no crepitation, clicks or snaps, grinding, instability or patellar or meniscus abnormality.  Range of motion was 0 to 120 degrees, with no objective evidence of pain with active motion of his left knee, even after repetitive motion.  In addition, there were no additional limitations of range of motion after three repetitions.

At his hearing, the Veteran indicated that he had pain on motion in his left knee.  He testified that the day of his VA examination he had risen early, done calisthenics, and taken his medications for the pain in his knees.  By the time he reported for his VA examination, his left knee had warmed up and his pain medication had taken effect.  He indicated that he regularly had pain in his left knee. 

The Board finds that the evidence of record does not support a higher disability rating under Diagnostic Code 5257 for the Veteran's service-connected left knee disability, based on instability.  While the Veteran indicated that he wears a knee brace, the June 2009 VA examiner noted that he did not have instability in his left knee.  As the clinical evidence of record does not reflect instability in the Veteran's left knee, a compensable disability rating under Diagnostic Code 5257 is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has considered rating the Veteran's left knee disability under other Diagnostic Codes, in order to provide him with the highest rating, and finds that the Veteran's service-connected left knee disability warrants a 10 percent disability rating under Diagnostic Code 5003, rated by analogy and based on painful but noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

While the June 2009 examiner noted that the Veteran did not have pain on motion, the Veteran testified that he did, in fact, have painful motion in his left knee.  The Veteran is competent to provide lay evidence regarding readily observable symptoms of injury, such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds that the Veteran's reports of pain on motion in his left knee are credible.  At his hearing, the Veteran explained that he rises early and does calisthenics each day, and takes medication for the pain in his knees.  He indicated that he had done so the morning of his June 2009 VA examination, and that by the time of the examination, his knee was warm and the medication had abated his knee pain.  He testified that, while he did not have pain on motion at the time of the examination, he regularly had painful movement of his left knee.   

In addition, at his June 2009 examination, the Veteran had full extension to 0 degrees, but flexion of his left knee was limited to 120.  As noted above, full range of motion of the left knee is 0 to 140 degrees.  In order to warrant a compensable disability rating for flexion under Diagnostic Code 5260, the evidence would need to reflect a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As such, the Veteran has limitation of motion of his left knee which is noncompensable.

As the evidence reflects that the Veteran had painful, noncompensable limitation of flexion in his left knee, a 10 percent disability rating is warranted under Diagnostic Codes 5099-5003.  38 C.F.R. § 4.27, DeLuca, Burton.

Hence, the full benefit sought on appeal is granted.


ORDER

An initial 10 percent evaluation for left lateral collateral ligament strain, claimed as tendonitis of the left knee, is granted for the entire period on appeal, subject to the rules and regulations governing awards of monetary benefits.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In a March 2010 VA examination of the right knee, the Veteran reported that he had pain in his right knee that had become progressively worse since service.  The Veteran indicated that he had giving way, weakness, and swelling in his right knee.  Upon examination, range of motion was 0 to 115 degrees, with no objective evidence of pain on motion, even after repetitive motion.  The examiner noted that there were no additional limitations of motion after three repetitions.  The diagnosis was right knee sprain.

In this case, the examiner did not comment on whether the Veteran had any flare-ups of his right knee disability and, if so, whether the Veteran has additional limitation of function during these flare-ups.  In the instant case, it was also not explicitly reported whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right knee flexion and extension should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or during flare ups of the Veteran's right knee disability, and express this opinion in terms of the degree of additional range-of-motion loss (in degrees).

The examiner should report the point (in degrees), if any, at which weakened movement, excess fatigability, incoordination, pain, or flare ups causes functional impairment.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the claim on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


